UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6468


MAURICIO E. WEBER,

                Plaintiff - Appellant,

          v.

SGT. MELISSA AIKEN-PARTAIN; DETECTIVE MIKE AIKEN; OFFICER
MICHAEL ROBERSON; SGT. KEITH BAGWELL; OFFICER TREVOR
SIMMONS; RETENTION OFFICER JOEY CHAPMAN; LIEUTENANT JOHN
ZAMBERLIN; INVESTIGATOR MIKE BASKINS; SOLICITOR CHRISSY J.
ADAMS; ASSISTANT SOLICITOR KRISTIN REEVES; PUBLIC DEFENDER
ROBERT A. GAMBLE; ATTORNEY JOY CHAVIS; CLERK OF COURT
RICHARD A. SHIRLEY; CLERK OF COURT DANIEL E. SHEAROUSE;
SECURITY OFFICER JOHN DOE; SECURITY OFFICER JOHN TWO DOE;
DIRECTOR JEFFERY MUSICK, Forensic Evaluation Service; DOCTOR
RICHARD L. FRIERSON; SOCIAL WORKER DORIS A. TAYLOR,

                Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Anderson.     G. Ross Anderson, Jr., Senior
District Judge. (8:11-cv-02423-GRA)


Submitted:   June 21, 2012                 Decided:   June 26, 2012


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mauricio E. Weber, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mauricio E. Weber appeals the district court’s order

accepting     the   recommendation      of    the    magistrate    judge    and

dismissing without prejudice his 42 U.S.C. § 1983 (2006) action.

We   have   reviewed   the    record    and   find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Weber v. Aiken-Partain, No. 8:11-cv-02423-GRA (D.S.C.

Feb. 15, 2012).      We deny Weber’s motion to appoint counsel.              We

dispense     with   oral     argument   because      the   facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                        2